DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Prior Art Label
Fig. 1 should be designated by a legend such as --Prior Art-- because this figure illustrates a prior art embodiment.  Spec. dated Jan. 28, 2019 (“Spec.”) [0003]; MPEP 608.02(g).  
Corrected Drawings Required
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification refers to “claim 1” and “claim 12.”  Spec. [0015].  The disclosure should be amended to delete specific references to claim numbers, because the scope of the claims may change over the course of prosecution.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3–5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites:
“3.  The filter cleaning device according to claim 2, wherein the suction tool further comprises a suction opening in the casing and the outlet of the dust box is connectable to the suction opening upon the movement of the dust box into the parking position.”  Emphasis added.

Claim 3 is indefinite because “the outlet of the dust box” lacks antecedent basis. For the purpose of examination, claim 3 is interpreted to read:
“3.  The filter cleaning device according to claim 2, wherein the suction tool further comprises a suction opening in the casing and an outlet of the dust box is connectable to the suction opening upon the movement of the dust box into the parking position.”

Claims 4 and 5 are indefinite because they depend from claim 3.  
Additionally, claim 4 depends from claims 1–3 and recites the limitation:
“the outlet
Likewise, claim 5 depends from claims 1–3 and recites the limitation:
“a sealing sandwiched between an area surrounding the outlet and an area surrounding the suction opening of the casing.”  Emphasis added

Claim 1 requires “a suction tool that comprises an outlet” while claim 3 requires “an outlet of the dust box.”  Claims 4 and 5 are therefore indefinite because it is unclear if “the outlet” refers to the outlet of the suction tool, or the outlet of the dust box.  For the purpose of examination, “the outlet” of claims 4 and 5 refers to the outlet of the dust box.
Claim 5 also recites the limitation “the suction opening of the casing.”  Emphasis added.  This limitation lacks antecedent basis because claim describes “a suction opening in the casing.”  Emphasis added.  For the purpose of examination, the disputed limitation in claim 5 is interpreted to read:  “the suction opening [[of]] in the casing.”
Claim 13 is indefinite because it first says “a suction opening in the casing” but later states “the suction opening of the casing.”  For the purpose of examination, the second limitation recites: “the suction opening [[of]] in the casing.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakashita et al., US 2010/0199697 (“Sakashita”).

Regarding claim 1
“A filter cleaning device for an air conditioner (the filter system of the air conditioner in the fifth embodiment, Sakashita, Figs. 30–36, [0293]) comprising:
a casing (casing 310, id. at [0294]);
a filter that is disposed in the casing and through which air flow passes (filter 330, id. at [0295]), the filter having a filter surface (mesh member 335, id. at Fig. 34, [0305]);
a cleaning brush that is contactable with the filter surface and removes particulate matter from the filter surface (rotating brush 351, id. at Fig. 35, [0301]); and
a dust box that receives the particulate matter (dust container 360, id. at Fig. 35, [0301]) and comprises a housing accommodating the cleaning brush (the housing of dust container 360, id.) and having an opening through which the cleaning brush protrudes to contact the filter surface (brush receiving opening 363, id. at Fig. 35, [0305]),
a suction tool (transfer duct 388, id. at Fig. 32, [0310]) that comprises an outlet in the housing to communicate with the dust box (the one end of the transfer duct 388 that is connected to dust container 360, id.) and applies a suction force to the dust box to remove particulate matter from the dust box (as dust is transferred from dust container 360 to dust collection box 390 through transfer duct 388, id. at Fig. 32, [0320]); and
a lid (closure means 336, id. at Fig. 31, [0305]) that is movable between a first position (the position seen in Fig. 36, where the closure means 336 does not cover the opening 363, id. at Fig. 36, [0305], [0308]) and a second positon (the position seen in Figs. 31 and 35 where the closure means 336 covers the opening 363, id. at Fig. 31, 35, [0305], [038]) and closes the opening of the housing in the second position when the suction force is applied (as dust is transferred from dust container 360 to dust collection id. at [0320]).”

    PNG
    media_image1.png
    1154
    1715
    media_image1.png
    Greyscale

Claim 8 requires that for the filter cleaning device of claim 1, the lid is movable into the second position by the suction force.
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device is intended to be used, rather than its structure.  MPEP 2114(II).
However, the suction force applied to the interior of dust container 360 when it is in the position seen in Fig. 35, would cause the closure means 336 to move into closer contact with the opening 363.  Sakashita Fig. 35, [0320].  This position of closer contact corresponds to the “second position.”
Regarding claim 11
“The filter cleaning device according to claim 1, wherein the lid defines a cavity that accommodates part of the cleaning brush protruding through the opening from the housing when the lid is in the second position (the divot in closure means 336 that accommodates rotating brush 351, Sakashita Fig. 31).”
Regarding claim 12, Sakashita teaches the limitations of the claim:
“An air conditioner comprising the filter cleaning device according to claim 1 (the air conditioner seen in Fig. 30, [0293]).
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al., US 2007/0060036 (“Shibuya”).  Claims 3–5 and 13  rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of Sakashita.
Regarding claim 1, Shibuya teaches the limitations of the claim:
“A filter cleaning device for an air conditioner (the filter cleaning device for the air conditioner seen in the first embodiment, Shibuya Fig. 2, [0159], [0160]) comprising:
a casing (body cabinet 10, id. at Fig. 2, [0160]);
a filter that is disposed in the casing and through which air flow passes (filter 6, id. at Fig. 2, [0170]), the filter having a filter surface (the filter material of the filter 6);
a cleaning brush that is contactable with the filter surface and removes particulate matter from the filter surface (brush body 332, id. at Fig. 13. [0198]); and
a dust box that receives the particulate matter (dust box 300, id. at Fig. 13, [0165]) and comprises a housing accommodating the cleaning brush (box body 310, id. at Fig. 13, [0197]) and having an opening through which the cleaning brush protrudes to contact the filter surface (the opening through which brush body 332 protrudes, as seen in Fig. 13),
a suction tool (suction cleaner with suctioning mouth inserted through window 322, unlabeled, id. at [0205]) that comprises an outlet in the housing to communicate with the dust box (the suctioning mouth inserted into dust box 300, id. at [0205]) and applies a suction force to the dust box to remove particulate matter from the dust box (as the cleaner suctions dust from the dust box 300, id. at [0205]); and
a lid (brush stand 331, id. at Fig. 13, [0207]) that is movable between a first position (the position seen in Fig. 13 where the stand 331 does not cover the opening through which the brush body 332 protrudes) and a second positon (the position seen in Fig. 17B where the brush stand 331 at least partially covers the opening, preventing dust from being re-deposited on the filter 6, id. at Fig. 17B, [0225]) and closes the 1.”

    PNG
    media_image2.png
    1225
    1327
    media_image2.png
    Greyscale

Claim 2, requires that for the filter cleaning device according to claim 1, dust box is movable along the filter surface and the lid moves into the second positon when the dust box is in a parking position.
Shibuya’s Ascending/descending unit 122 moves dust box 300 along the surface of filter 6 so that brush 330 remove debris from the filter 6.  Shibuya [0165], [0172].  The limitation requiring that the lid moves into the second position when the dust box is in a parking position fails to patentably distinguish over the prior art because it describes the manner in which the device operates rather than its structure.  MPEP 2114(II).  
Claim 3 requires that for the filter cleaning device of claim 2, the suction tool further comprises a suction opening in the casing.  Additionally, an outlet of the dust box is connectable to the suction opening on movement of the dust box into the parking position.
Shibuya’s dust box 300 is cleaned by a vacuum cleaner (i.e., the “suction tool”) which comprises a suctioning mouth that is inserted into the cabinet 1 (i.e., the “casing”) of the air conditioner and through window 322 of the dust box 300 (the window 322 corresponds to the “outlet of the dust box”).  Shibuya Fig. 12A, [0205].  
The suctioning end of the suctioning mouth corresponds to the “outlet” of the “suction tool” of claim 1.  Shibuya’s suctioning mouth is a nozzle of a vacuum cleaner.  Shibuya [0205].  Sakashita discloses a vacuum cleaner nozzle 95a comprising a suctioning end and an end that attaches to vacuum cleaner hose 191.  Sakashita Fig. 27, [0074], [0275].  Sakashita’s nozzle 95a is used to remove debris from a dust container of an air conditioner.  Id
 With this substitution, the suction end of Sakashita’s nozzle 95a would correspond to the “outlet” of the suction tool in claim 1, while the end of nozzle connecting to 191a corresponds to the “suction opening in the casing” of claim 3.
The limitation requiring that the outlet of the dust box is connectable to the suction opening on movement of the dust box to the parking position fails to patentably distinguish over the prior art because it describes the manner in which the device operates rather than its structure.  MPEP 2114(II).  However, Shibuya’s suctioning mouth could be inserted through window 322 when the dust box 300 is in the position seen in Fig. 16A (i.e., the “parking position”) because the upper panel 12 (covering the dust box 300 in the Fig. 16A position) is removable, thereby allowing access to the window 322.  Id. at [0163].
 Claim 4 requires that for the device of claim 3, the outlet of the dust box has a center axis substantially parallel to a direction of movement of the dust box.
Shibuya’s window 322 has a central axis (the axis that runs in the direction from bottom to top of panel 320) that is parallel to the direction of movement of the dust box 300, as seen in Figs. 6 and 12A.
Claim 5 requires that the device of claim 3 further comprises a sealing sandwiched between an area surrounding the outlet of the dust box and an area surrounding the suction opening in the casing when the outlet of the dust box and the suction opening are connected.  The sealing is pressed by the dust box moving in the direction towards the suction opening.
Shibuya does not explicitly teach these features.  However, in the air conditioner filter cleaner arts, Sakashita discloses a dust collection box 90 comprising a nozzle 
The limitation describing that the sealing being pressed by movement of the dust box moving in the direction towards the suctioning opening fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the device.  MPEP 2114(II).  However, when the dust box 300 moves toward the suctioning mouth, this movement could press the opening in the window 322 toward the suctioning mouth of the cleaner.  
Claim 6 requires that for the cleaning device according to claim 2, the housing is disposed outside the filter surface when the dust box is in the parking position.
Shibuya’s box body 310 (i.e., the “housing”) is outside of the surface of filter 6 when the dust box 300 is in the position seen in Fig. 16A (i.e., the parking position).  Shibuya Figs. 16A, 17B.
Claim 7 requires that for the cleaning device of claim 2, the lid is movably fixed relative to the casing.  The lid comprises an actuating arm that engages with the dust box upon movement of the dust box in the direction into the parting position, to move the lid from the first position into the second position.
Shibuya’s brush stand 331 (i.e., the “lid”) is movably fixed relative to the casing 1 by rotary shaft 333.  Shibuya Fig. 13, [0207].  The brush 330 (and therefor the brush stand 331) comprises cams 335 (i.e., actuating arms) that engage with the dust box 300 and move the brush 330 (and therefor the stand 331) from the position where the stand Id. at Fig. 12A, [0223].
Claim 9 requires that for the filter cleaning device of claim 1, the lid is rotatably fixed relative to the casing to be rotatable between the first and second positions.
Shibuya’s brush stand 331 is rotatably fixed by rotary shaft 333.  Shibuya Fig. 13, [0207].  The stand 331 rotates between the first and second positions, as seen in Figs. 13 and 17B.
Claim 10 requires that for the filter cleaning device of claim 1, the lid is biased in the direction into the first position.  
Shibuya’s brush 330 (and therefore the brush stand 331) is spring-urged (i.e., biased) into a position where brush body 332 contacts the filter 6 (i.e., the “first position”).  Shibuya [0227].
Claim 12 requires an air conditioner comprising the filter cleaning device according to claim 1.  
Shibuya’s filter cleaning device is within an air conditioner.  Shibuya Fig. 2, [0128].
Claim 13 requires that for the air conditioner of claim 12, the dust box is movable along the filter surface and the lid moves into the second position when the dust box is in a parking position.  The suction tool further comprises a suction opening in the casing.  The outlet of the dust box is connectable to the suction opening on movement of the dust box into the parking position. The air conditioner further comprises a suction socket that is fluidly connected to the suction opening in the casing. The suction socket 
Shibuya’s dust box 300 is movable along the surface of filter 6 by ascending/descending unit 122.  Shibuya Fig. 2, [0165].  The limitation requiring that the lid moves into the second position when the dust box is in a parking position fails to patentably distinguish over the prior art because it describes the manner in which the device operates rather than its structure.  MPEP 2114(II).  However, the brush stand 331 (i.e., the “lid”) is in the position seen in Fig. 17B (i.e., the “second position”) when the dust box 300 has reached the top of the filter 6, in the position seen in Fig. 16A.  Shibuya Figs. 16A, 17B, [0222]–[0225].  This position corresponds to a “parking position” because the dust box 300 is parked in this location, at least temporarily.
Shibuya’s dust box 300 is cleaned by a vacuum cleaner (i.e., the “suction tool”) which comprises a suctioning mouth that is inserted into the cabinet 1 (i.e., the “casing”) of the air conditioner and through window 322 of the dust box 300 (the window 322 corresponds to the “outlet of the dust box”).  Shibuya Fig. 12A, [0205].  The limitation requiring that the outlet of the dust box is connectable to the suction opening on movement of the dust box into the parking position fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).  However, the suctioning mouth could be connected to the window 322 when the dust box 300 moves the position seen in Fig. 16A because the upper panel 12 of the air conditioner could be detached to expose the window 322.  Shibuya Fig. 3, [0163].
Shibuya does not disclose the full structure of the suctioning mouth (i.e., a nozzle) of the vacuum cleaner.  Shibuya [0205].  Therefore, the reference does not explicitly teach a suction socket fluidly connected to the suctioning mouth (i.e., the “suction opening”) that receives a hose of the vacuum cleaner providing the suction force.
However, Sakashita discloses a vacuum nozzle 95a used to remove debris from a dust box of an air conditioner.  Sakashita Fig. 27, [0052].  The distal end of vacuum nozzle 95a is attached to an extension nozzle 191 (i.e., a “suction socket”), and the distal end of the extension nozzle 191 is attached to an extension tube (i.e., a hose of a vacuum cleaner).  Id. at Fig. 27, [0052], [0093].  The extension nozzle 191 is beneficial because it makes it possible to lengthen the nozzle 95a, so that a worker does not have to press the nozzle from immediately below.  Id. at [0093].  It would have been obvious to use the Sakashita’s extension nozzle 191 (i.e., a “suction socket”) to connect Shibuya’s nozzle with suctioning mouth (i.e., the “suction opening”) to the hose of Shibuya’s vacuum cleaner to provide this benefit.  
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The dust box 300 is positioned at the top of the filter 6, in the position seen in Fig. 16A, when the brush stand 331 (i.e., the “lid”) is in the position seen in Fig. 17B.  Shibuya Figs. 16A, 17B, [0222]–[0225].  The air conditioner comprises a removable upper panel 12 that covers the top of the filter 6.  Id. at Fig. 2, [0163].  Therefore, the communicating window 322 could be accessed and opened when the dust box 300 is in the position seen in Fig. 16A, to allow the suctioning mouth of the cleaner to be inserted into the dust box 300 to remove dust from the box 300.  Id. at [0205].